Citation Nr: 1734543	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as the result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty form June 1970 to October 1971.

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was later transferred to the RO in Montgomery, Alabama.

This appear previously came before the Board in June 2015 and April 2016 and was remanded for further development.

Prior to changes in the law concerning the eligibility for presumptive service connection for ischemic heart disease for certain veterans exposed to tactical herbicides, the Veteran had filed a similar claim for service connection for ischemic heart disease, which was denied in July 2008.  That decision was not appealed.  Due to the change in the law, the Veteran is not required to submit new and material evidence before this appeal can be considered on its merits.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was not exposed to Agent Orange in service.

2. The Veteran's coronary artery disease did not onset in service nor was it caused by service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he has coronary artery disease as a result of exposure to the tactical herbicide Agent Orange during service.

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Coronary artery disease is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  

Exposure to tactical herbicides is presumed for veterans who served in Vietnam and in the Korean demilitarized zone at specific times.  See 38 C.F.R. § 3.307 (2016).  Here, the Veteran has not claimed, and the evidence does not reflect, that the Veteran served in either location.  However, the Veteran has claimed he was exposed to Agent Orange at Fort Dix, New Jersey, where service personnel records reflect that he was stationed.  Specifically, in an April 2011 statement the Veteran reported that he worked in the autobody shop where there were containers stored that would sometimes leak on the floor.  The Veteran reported he sometimes cleaned the spills up and got the substance on him.  He reported he asked what the substance was and was told that it was Agent Orange.

The Board has reviewed information compiled by the VA of military bases and installations outside of Vietnam where tactical herbicides, including Agent Orange, were tested and stored.  The Board has also reviewed a December 2006 report entitled The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides.  The purpose of the report is to provide a compilation of locations and dates outside of Vietnam where the U.S. military used tactical herbicides and where U.S. military personnel were likely exposed to tactical herbicides.  Neither report mentions Fort Dix.

The Board acknowledges the Veteran's own testimony that he believes Agent Orange was stored in the autobody shop where he worked and that he came into contact with the substance.  However, the Board notes that the Veteran has not professed any specialized knowledge in identifying Agent Orange.  In fact, the Veteran has asserted that he did not know what the substance was, but rather was told by someone he did not identify that it was Agent Orange.  As the person who reportedly identified the substance to the Veteran is unknown by the Board, the Board has no evidence that that person had any specialized knowledge as to the substance reported by the Veteran.  Apart from the Veteran's own statements as discussed, there no other evidence that the Veteran came into contact with Agent Orange in service.  While it is possible that he did, the Board cannot find the evidence of record meets even the at least as likely as not standard to give the Veteran the benefit of the doubt that exposure to Agent Orange occurred.  

Therefore, presumptive service connection cannot be granted based on exposure to Agent Orange.

The Board has further considered whether the Veteran's heart condition onset in service or was otherwise caused by service, but finds that a preponderance of the evidence is against so finding.

Service treatment records do not show diagnosis of a heart condition in service.  The Veteran's 1971 service separation examination notes a normal heart.  A note on the accompanying report of medical history states "chest wall pains - sporadic."  

Post-service, no cardiovascular condition is noted on January 1972 or December 1992 compensation and pension examinations.  Hospital records from 1987 mention a "I/VI systolic ejection murmur."  A 1992 hospital record notes a pulmonary thromboembolism.  Atherosclerotic cardiovascular disease was diagnosed in 1999.  In March 2011, the Veteran reported he also had a stent put in in 1988, but the VA was unable to obtain any records from the private hospital that might corroborate his statement.  A 1997 private treatment record of where the Veteran was seen for chest pain does note that he reported a 1988 surgery for a pulmonary embolism at that time.

The Veteran was afforded a VA compensation and pension heart examination in September 2015, and an addendum medical opinion obtained from the examiner in May 2016.  The examiner opined that the Veteran's current heart condition was less likely than not incurred in or caused by service.  The examiner acknowledged that the Veteran had a history of sporadic chest wall pain during service.  The examiner stated that chest wall pain is a musculoskeletal cause of chest pain that has no association with ischemic heart disease.  The examiner further stated that the post-service 1987 I/VI systolic ejection murmur noted in the Veteran's treatment records describes a short soft systolic murmur that is within the range of normal variation.  The examiner noted that the Veteran has typical risk factors for development of ischemic heart disease, including smoking, being a man, his age, and hyperlipidemia.  

The Board finds the opinion of the VA examiner to be entitled to significant probative weight and to weigh against finding that the Veteran's heart condition was incurred in or caused by service.  The Board notes that there is no contrary medical opinion evidence supporting in-service incurrence or causation of the Veteran's current heart condition.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The VA attempted to obtain the Veteran's Social Security Administration disability records, but was notified in June 2016 that the records had been destroyed.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in September 2015, and an addendum medical opinion was obtained in May 2016.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination and opinion is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for coronary artery disease is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


